Order entered November 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01123-CV

                     IN THE INTEREST OF A.B., ET AL., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. 13-197-X-305th

                                            ORDER
       This is an accelerated appeal from an order in a suit affecting parent-child relationship

and appointing permanent managing conservator. See TEX. R. APP. P. 28.4. The record was

originally due on September 5, 2014. On October 10, 2014, we abated this appeal so the trial

court could determine, among other things, whether appellant Father desired to prosecute the

appeal. After conducting a hearing, the trial court determined that Father did desire to prosecute

an appeal and notified this Court that it instructed the court reporter to begin preparation of the

reporter’s record. On October 24, 2014, we reinstated the appeal and ordered the official court

reporter for the 305th Judicial District Court to file the record of the trial court proceedings no

later than November 3, 2014.          The reporter’s record still, however, remains unfiled.

Accordingly, we ORDER Pamela Sumler, Official Court Reporter, to file the record no later

than November 24, 2014. If necessary, arrangements for a substitute reporter must be made as

no extensions will be granted absent exigent circumstances. See id. 28.4(b)(1),(2). As Father
was determined to be indigent prior to trial, he is presumed to remain indigent for the duration of

the appeal and may proceed without advance payment of costs. See id. 20.1 (a)(3).


       We DIRECT the Clerk of the Court to send a copy of this order to (1) the Honorable

Cheryl Shannon, Presiding Judge of the 305th Judicial District Court, and (2) Pamela Sumler,

Official Court Reporter of the 305th Judicial District Court.




                                                     /s/        ADA BROWN
                                                                JUSTICE